DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-19, 21-22, 27, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: although Horiuchi in view of Maier and further in view of Anjo disclose a carrier substrate comprising: a substrate body having a multilayer structure; electrical connection pads on a top surface of the substrate body; an organic cushion layer on the top surface of the substrate body; electrically conductive elongated parts arranged on top of the cushion layer, wherein each conductive elongated part is contacted to a respective electric connection pad; a solder pad located at an end of each elongated part distant from the respective connection pad, wherein the cushion layer and the conductive elongated parts are commonly structured to provide a common structural edge; and a remaining metal layer different and separate from the elongated conductive parts, but do not expressly disclose “wherein the remaining metal layer forms supporting structures that have no electrical connection to a connection pad on top of the substrate body”.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the remaining metal layer forms supporting structures that have no electrical connection to a connection pad on top of the substrate body”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim 32 is allowed.
The following is an examiner’s statement of reasons for allowance: although Park in view of Maier and further in view of Huemoeller disclose a carrier substrate comprising: a substrate body having a multilayer structure; electrical connection pads on a top surface of the substrate body; an organic cushion layer on the top surface of the substrate body; electrically conductive elongated parts arranged on top of the cushion layer, wherein each conductive elongated part is contacted to a respective electric connection pad, wherein the elongated parts are structured from a large area metal layer, and wherein incisions that are cut into the metal layer are separating and isolating the elongated parts from a remaining metal layer; a solder pad located at an end of each elongated part distant from the respective connection pad; and the remaining metal layer that is different and separate from the elongated conductive parts,  but do not expressly disclose “wherein, when an electrical device is mounted on the carrier substrate, the remaining metal layer forms supporting structures that have no electrical connection to a connection pad on top of the substrate body”.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein, when an electrical device is mounted on the carrier substrate, the remaining metal layer forms supporting structures that have no electrical connection to a connection pad on top of the substrate body”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: although Park in view of Maier and further in view of Kumai disclose a carrier substrate comprising: a substrate body having a multilayer structure; electrical connection pads on a top surface of the substrate body; a structured organic cushion layer on the top surface of the substrate body; electrically conductive elongated parts arranged on top of the cushion layer, wherein each conducive elongated part contacts an electric connection pad; and solder pads located at ends of the elongated parts distant from the connection pads, wherein the elongated parts are defined and structured by incisions cut in a large area metal layer located on top of the structured cushion layer, and,  but do not expressly disclose “wherein the incisions are separating and isolating the elongated parts from a remaining metal layer, the metal layer having no electrical connection to a connection pad on top of the substrate body”.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the incisions are separating and isolating the elongated parts from a remaining metal layer, the metal layer having no electrical connection to a connection pad on top of the substrate body”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651